Case 2:16-cv-14005-AC-SDD ECF No. 78 filed 08/20/19     PageID.1803   Page 1 of 11




                     UNITED STATES DISTRICT COURT

                     EASTERN DISTRICT OF MICHIGAN

                             SOUTHERN DIVISION

DAVID N. ZIMMERMAN,                      )   Civ. No. 2:16-cv-14005-AC-SDD
Individually and on Behalf of All Others )
Similarly Situated,                      )   Hon. Avern Cohn
                                         )
                         Plaintiff,          CLASS ACTION
                                         )
                                         )   FINAL JUDGMENT AND ORDER
      vs.
                                         )   OF DISMISSAL WITH PREJUDICE
DIPLOMAT PHARMACY, INC., et al., )
                                         )
                         Defendants. )
                                         )




4824-9322-5631.v1
Case 2:16-cv-14005-AC-SDD ECF No. 78 filed 08/20/19              PageID.1804    Page 2 of 11




         This matter came before the Court for hearing on August 20, 2019, pursuant to

an Order of this Court, dated May 7, 2019, on the application of the Settling Parties

for approval of the Settlement set forth in the Stipulation of Settlement, dated April

22, 2019 (the “Stipulation”). Due and adequate notice having been given of the

Settlement as required in said Order, and the Court having considered all papers filed

and proceedings held herein and otherwise being fully informed in the premises and

good cause appearing therefore, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that:

         1.         Incorporation of Settlement Documents. This Judgment incorporates

and makes a part hereof the Stipulation filed with the Court on April 22, 2019. All

terms used herein shall have the same meanings set forth in the Stipulation, unless

otherwise defined herein.

         2.         Jurisdiction. This Court has jurisdiction over the subject matter of the

Litigation and over all parties to the Litigation, including all Members of the Class.

         3.         Class Certification. Pursuant to Rule 23 of the Federal Rules of Civil

Procedure, the Court hereby certifies, for purposes of effectuating this Settlement

only, a Class of all Persons who purchased Diplomat Pharmacy, Inc. (“Diplomat”)

common stock from February 29, 2016 through and including November 3, 2016.

Excluded from the Class are Defendants, members of each Defendant’s immediate
                                               -1-
4824-9322-5631.v1
Case 2:16-cv-14005-AC-SDD ECF No. 78 filed 08/20/19          PageID.1805     Page 3 of 11




family, any entity in which any Defendant has or had a controlling interest, directors

and senior executive officers of Diplomat during the Class Period, and Defendants’

legal representatives, heirs, successors, or assigns of any such excluded party. By

definition, also excluded from the Class are those Persons who timely and validly

request exclusion from the Class pursuant to the Notice, of which there are none.

         4.         With respect to the Class, this Court finds, for the purposes of

effectuating this Settlement only, that: (a) the Members of the Class are so numerous

that joinder of all Class Members in the Litigation is impracticable; (b) there are

questions of law and fact common to the Class which predominate over any individual

questions; (c) the claims of the Lead Plaintiffs are typical of the claims of the Class;

(d) Lead Plaintiffs and Lead Counsel have fairly and adequately represented and

protected the interests of all of the Class Members; and (e) a class action is superior to

other available methods for the fair and efficient adjudication of the controversy,

considering: (i) the interests of the Members of the Class in individually controlling

the prosecution of the separate actions; (ii) the extent and nature of any litigation

concerning the controversy already commenced by Members of the Class; (iii) the

desirability or undesirability of continuing the litigation of these claims in this

particular forum; and (iv) the difficulties likely to be encountered in the management

of the class action.
                                            -2-
4824-9322-5631.v1
Case 2:16-cv-14005-AC-SDD ECF No. 78 filed 08/20/19             PageID.1806    Page 4 of 11




         5.         Final Settlement Approval and Dismissal of Claims. Except as to any

individual claim of those Persons who have validly and timely requested exclusion

from the Class, the Litigation and all claims contained therein, including all of the

Released Claims, are dismissed on the merits and with prejudice as to the Lead

Plaintiffs and all of the other Members of the Class, and as against each and all of the

Released Parties. The parties are to bear their own costs, except as otherwise provided

in the Stipulation.

         6.         Pursuant to Rule 23 of the Federal Rules of Civil Procedure, this Court

hereby approves the Settlement set forth in the Stipulation and finds that said

Settlement is, in all respects (including, without limitation, the Settlement Amount,

the releases provided for therein, including the release of the Released Claims as

against the Released Parties, and the dismissal with prejudice of claims against the

Defendants), fair, reasonable, and adequate to, and is in the best interests of, the Lead

Plaintiffs and each of the Class Members. This Court further finds the Settlement set

forth in the Stipulation is the result of arm’s-length negotiations between experienced

counsel representing the interests of the Lead Plaintiffs, the Class Members, and the

Defendants. Accordingly, the Settlement embodied in the Stipulation is hereby

approved in all respects and shall be consummated in accordance with its terms and



                                              -3-
4824-9322-5631.v1
Case 2:16-cv-14005-AC-SDD ECF No. 78 filed 08/20/19              PageID.1807    Page 5 of 11




provisions. The Settling Parties are hereby directed to perform the terms of the

Stipulation.

         7.         Releases. The releases as set forth in Section 5 of the Stipulation are

expressly incorporated herein in all respects. Accordingly, upon the Effective Date,

without any further action by anyone, Lead Plaintiffs, and each of the Class Members

shall be deemed to have, and by operation of this Judgment shall have, fully, finally,

and forever released, relinquished, compromised, settled, resolved, waived,

discharged, and dismissed on the merits with prejudice all Released Claims against the

Released Parties, whether or not such Class Member executes and delivers a Proof of

Claim and Release form.

         8.         Upon the Effective Date, each of the Released Parties shall be deemed to

have, and by operation of this Judgment shall have, fully, finally, and forever released,

relinquished, and discharged Lead Plaintiffs, Class Members, and their counsel,

employees, successors and assigns from all claims (including, without limitation,

Unknown Claims) arising out of, relating to, or in connection with, the institution,

prosecution, assertion, settlement, or resolution of (i) the Litigation or (ii) the

Released Claims.

         9.         Upon the Effective Date, Lead Plaintiffs and all Class Members and

anyone claiming through or on behalf of any of them, are forever barred and enjoined
                                               -4-
4824-9322-5631.v1
Case 2:16-cv-14005-AC-SDD ECF No. 78 filed 08/20/19          PageID.1808    Page 6 of 11




from commencing, instituting, or continuing to prosecute any action or proceeding in

any court of law or equity, arbitration tribunal, administrative forum, or other forum of

any kind, asserting any of the Released Claims against any of the Released Parties,

and each of them.

         10.        Notice. The distribution of the Notice and the publication of the

Summary Notice: (a) were implemented in accordance with the Notice Order; (b)

constituted the best notice practicable under the circumstances; (c) constituted notice

that was reasonably calculated, under the circumstances, to apprise Class Members (i)

of the pendency of the Litigation, (ii) of the effect of the Settlement (including the

releases provided for therein), (iii) of Lead Counsel’s motion for an award of

attorneys’ fees and expenses, (iv) of their right to object to any aspect of the

Settlement, the Plan of Allocation and/or Lead Counsel’s motion for attorneys’ fees

and expenses, (v) of their right to exclude themselves from the Class, and (vi) of their

right to appear at the Final Approval Hearing; (d) constituted due, adequate, and

sufficient notice to all Persons entitled to receive such notice of the proposed

Settlement; and (e) satisfied the requirements of Rule 23 of the Federal Rules of Civil

Procedure, Section 21D(a)(7) of the Securities Exchange Act of 1934, 15 U.S.C.

§78u-4(a)(7), as amended by the Private Securities Litigation Reform Act of 1995,

due process, the Rules of the Court, and all other applicable law and rules. No Class
                                            -5-
4824-9322-5631.v1
Case 2:16-cv-14005-AC-SDD ECF No. 78 filed 08/20/19           PageID.1809   Page 7 of 11




Member is relieved from the terms of the Settlement (including the releases provided

for therein), based upon the contention or proof that such Class Member failed to

receive actual or adequate notice. A full opportunity has been offered to Class

Members to object to the proposed Settlement and to participate in the hearing

thereon.

         11.        Defendants have complied with the Class Action Fairness Act of 2005

(“CAFA”), 28 U.S.C. §1715, et seq. Defendants timely mailed notice of the

Settlement pursuant to 28 U.S.C. §1715(b), including notices to the Attorney General

of the United States and the Attorneys General in the states in which Members of the

Class reside. The notice contains the documents and information required by 28

U.S.C. §1715(b)(1)-(8). The Court finds that Defendants have complied in all

respects with the requirements of 28 U.S.C. §1715.

         12.        Plan of Allocation and Fee and Expense Award. Any Plan of

Allocation submitted by Lead Counsel or any Fee and Expense Award shall in no way

disturb or affect this Judgment and shall be considered separate from this Judgment.

Separate orders shall be entered regarding approval of a plan of allocation and Lead

Counsel’s application for an award of attorneys’ fees and expenses.

         13.        Any appeal or any challenge affecting approval of: (a) the Plan of

Allocation submitted by Lead Counsel; and/or (b) this Court’s approval regarding any
                                             -6-
4824-9322-5631.v1
Case 2:16-cv-14005-AC-SDD ECF No. 78 filed 08/20/19              PageID.1810    Page 8 of 11




attorney’s fee and expense application shall in no way disturb or affect the finality of

the other provisions of this Judgment nor the Effective Date of the Settlement.

         14.        In the event that the Effective Date does not occur, or this Judgment or

the order making the Fee and Expense Award is reversed or modified by final non-

appealable order, or the Stipulation is canceled or terminated for any other reason, and

in the event that the Fee and Expense Award has been paid to any extent, then Lead

Counsel shall be obligated, within ten (10) business days from receiving notice from

Defendants’ counsel or from a court of appropriate jurisdiction, to refund to the

Settlement Fund the fees and expenses previously paid to Lead Counsel from the

Settlement Fund plus interest thereon at the same rate as earned by the Settlement

Fund in an amount consistent with such reversal or modification. Lead Counsel, as a

condition of receiving the Fee and Expense Award, agrees that the law firms and its

respective partners are subject to the jurisdiction of the Court for the purpose of

enforcing this provision, and are each severally liable and responsible for any required

repayment. Without limitation, Lead Counsel and their partners agree that the Court

may, upon application of the Defendants and notice to Lead Counsel, summarily issue

orders, including, but not limited to, judgments and attachment orders, and may make

appropriate findings of or sanctions for contempt, should Lead Counsel fail to timely

repay fees and expenses pursuant to this provision.
                                               -7-
4824-9322-5631.v1
Case 2:16-cv-14005-AC-SDD ECF No. 78 filed 08/20/19            PageID.1811    Page 9 of 11




         15.        No Admissions. Neither the Stipulation nor the Settlement contained

therein, nor any act performed or document executed pursuant to or in furtherance of

the Stipulation or the Settlement: (a) is or may be deemed to be or may be used as an

admission of, or evidence of, the validity of any Released Claim, or of any

wrongdoing or liability of the Defendants; or (b) is or may be deemed to be or may be

used as an admission of, or evidence of, any fault or omission of any Defendant in any

civil, criminal, or administrative proceeding in any court, administrative agency, or

other tribunal. Defendants and their Related Parties may file the Stipulation and/or

this Judgment in any other action that may be brought against them in order to support

a defense or counterclaim based on principles of res judicata, collateral estoppel,

release, good faith settlement, judgment bar or reduction, or any other theory of claim

preclusion or issue preclusion or similar defense or counterclaim.

         16.        Retention of Jurisdiction.     Without affecting the finality of this

Judgment in any way, this Court hereby retains continuing jurisdiction over: (a) the

implementation and enforcement of this Settlement and any award or distribution of

the Settlement Fund, including interest earned thereon; (b) disposition of the

Settlement Fund; (c) hearing and determining applications for attorneys’ fees and

expenses in the Litigation; and (d) all Class Members and all Settling Parties for the

purpose of construing, enforcing, and administering the Stipulation.
                                             -8-
4824-9322-5631.v1
Case 2:16-cv-14005-AC-SDD ECF No. 78 filed 08/20/19              PageID.1812    Page 10 of 11




          17.        Rule 11 Compliance. The Court finds that during the course of the

 Litigation, the Settling Parties and their respective counsel at all times complied with

 the requirements of Federal Rule of Civil Procedure 11.

          18.        Modification of the Stipulation. Without further approval from the

 Court, Lead Plaintiffs and the Defendants are hereby authorized to mutually agree to

 and adopt such amendments or modifications of the Stipulation or any exhibits

 attached thereto to effectuate the Settlement that: (i) are not materially inconsistent

 with this Judgment; and (ii) do not materially limit the rights of Class Members in

 connection with the Settlement. Without further order of the Court, Lead Plaintiffs

 and the Defendants may mutually agree to reasonable extensions of time to carry out

 any provisions of the Settlement.

          19.        Termination. In the event that the Settlement does not become effective

 in accordance with the terms of the Stipulation or the Effective Date does not occur, or

 in the event that the Settlement Fund, or any portion thereof, is returned to the

 Defendants pursuant to the Stipulation, then this Judgment shall be rendered null and

 void to the extent provided by and in accordance with the Stipulation and shall be

 vacated and, in such event, all orders entered and releases delivered in connection

 herewith shall be null and void to the extent provided by and in accordance with the



                                               -9-
 4824-9322-5631.v1
Case 2:16-cv-14005-AC-SDD ECF No. 78 filed 08/20/19             PageID.1813    Page 11 of 11




 Stipulation, and each party shall be restored to his, her or its respective position as it

 existed prior to April 1, 2019.

          20.        Entry of Final Judgment. There is no just reason to delay the entry of

 this Judgment as a final judgment as against all the Defendants. Accordingly, the

 Clerk of the Court is expressly directed to immediately enter this final judgment as

 against all the Defendants. The Settling Parties are hereby directed to perform the

 terms of the Stipulation.

 DATED: 8/20/2019                            s/Avern Cohn
                                             THE HONORABLE AVERN COHN
                                             UNITED STATES DISTRICT JUDGE




                                              - 10 -
 4824-9322-5631.v1
